                UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                 CASE NO. 20-CV-954-WO-JLW

                                   )
FARHAD AZIMA,                      )
                                   )
                Plaintiff,         )
                                   )
                     v.            )
                                   )
NICHOLAS DEL ROSSO and             )
VITAL MANAGEMENT SERVICES,         )
INC.,                              )
                                   )
                Defendants.        )

                   DEFENDANTS’ RESPONSE
  TO PLAINTIFF’S OBJECTIONS TO ORDER AND RECOMMENDATION
ON DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 1 of 27
                               INTRODUCTION

      The Magistrate Judge was correct to recommend dismissal

of seven of Plaintiff Farhad Azima’s causes of action.                This

case arises from an incident in or before 2016 in which Azima

alleges that foreign non-parties acquired access to his email

account.     Azima (wrongly) blames Defendants for orchestrating

this alleged incident and, as the Magistrate Judge held, has

failed to “adequately allege[] an agreement between Defend-

ants” and the purported primary hacker.              Dkt. 54 (“O&R”) at

32.    The seven causes of action at issue here do not fit the

facts alleged.

      Azima’s Wiretap Act claims are misplaced because that

Act gives a cause of action only against the primary actor,

while Defendants are alleged to have hired one of the third

parties.     Beyond that, these claims are time-barred, improp-

erly extraterritorial, and ill-founded because the Act only

applies to intercepting live transmissions.

      As for Azima’s computer trespass and conversion claims,

the Magistrate Judge was correct to conclude that they are

time-barred and not subject to equitable tolling.                  Azima’s

barebones complaint omits facts that satisfy the elements of




      Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 2 of 27
identity theft, publication of personal information, or the

North Carolina Unfair and Deceptive Trade Practices Act.                The

Court should sustain the recommendation as to dismissal of

the seven counts at issue.

                              BACKGROUND

    Defendants’ Partial Objection, Dkt. 57 (“Defs’ Obj.”) at

2-3, sets forth the background to this case, and its statement

of facts is incorporated here by reference.             As noted there

– and as Azima admits on the first page of his objection –

Azima has known of the alleged hacking incident at issue in

this case since at least September 2016, when he filed liti-

gation with hacking allegations identical to those here.                See

id.; see also Dkt. 56 (“Obj.”) at 1.

    Azima filed this action against Defendants more than four

years later, on October 15, 2020, alleging that Defendants

helped organize the alleged hacking effort on RAKIA’s behalf.

Dkt. 1 (“Compl.”) ¶¶ 1-2, 7.       Azima asserted eleven causes of

action under federal and state law.          See id. ¶¶ 44-139.

    Defendants moved to dismiss all claims, arguing that

Azima’s claims were time-barred and that he failed to state

a claim as to any of them.       See Dkt. 32 (“Mot.”) at 7-10, 16-

                                   2




    Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 3 of 27
26.     On August 9, 2021, the Magistrate Judge appropriately

recommended the dismissal of seven of Azima’s eleven causes

of action:      two as time-barred (Count IV (computer trespass)

and Count V (conversion)), and five for failure to state a

claim under applicable substantive law (Counts I and II (Wire-

tap Act and conspiracy to violate it), Count VI (identity

theft), Count VII (publication of personal information), and

Count IX (North Carolina Unfair and Deceptive Trade Practices

Act).       O&R 1, 10, 17-21, 25-28, 29-30.        Azima objects to the

Magistrate Judge’s recommendation of dismissal as to those

counts.      For the reasons that follow, this Court should dis-

miss    those    seven   counts    consistent     with   the   Magistrate

Judge’s recommendation.

                                  ARGUMENT

I.     This Court Should Adopt the Magistrate Judge’s
       Recommendation to Dismiss Azima’s Wiretap Claims.

       A.     There Is No Secondary Liability under the Wiretap
              Act (Count I).

       The Magistrate Judge correctly concluded that Azima’s

Wiretap Act claims, at best, assert that Defendants are liable

for procuring a violation of that Act by another, and that



                                     3




      Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 4 of 27
the Wiretap Act does not create a cause of action for “sec-

ondary” liability of this sort.         O&R 18-20.1

    The Wiretap Act gives a cause of action against “the

person” who committed “th[e] violation” of “intercept[ing]”

the relevant communications. 18 U.S.C. § 2520(a). An earlier

version of the statute allowed a suit against anyone who

“procures any other person to intercept . . . such communi-

cations.” Omnibus Crime Control and Safe Streets Act of 1968,

Pub. L. No. 90–351, § 801, 82 Stat. 197, 223 (1968) (enacting

former 18 U.S.C. § 2520).         But in 1986, as the Magistrate

Judge concluded and as courts have broadly recognized, Con-

gress eliminated that theory of liability by striking the

word “procures” from the civil liability provision of the

statute.   Electronic Communications Privacy Act of 1986, Pub.

L. No. 99-508, § 103, 100 Stat. 1848, 1853-54 (1986); see O&R

18-19; Kirch v. Embarq Mgmt. Co., 702 F.3d 1245, 1247 (10th




    1 Azima pleads Count I as a “disclosure” claim under 18
U.S.C. §§ 2511(1)(c) and 2520, Compl. at 12, and Count II as
a “conspiracy to disclose and use” claim under 18 U.S.C. §§
2511(1)(d) and 2520 and 18 U.S.C. § 371, id. at 15. Defend-
ants address these Counts in turn, as the Magistrate Judge
did. O&R 17-21.
                                   4




    Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 5 of 27
Cir. 2012); Peavy v. WFAA-TV, Inc., 221 F.3d 158, 169 (5th

Cir. 2000); see also, e.g., Motise v. Am. Online, Inc., 2005

WL 1667658, at *4 (E.D. Va. June 24, 2005) (Wiretap Act “does

not recognize a cause of action for aiding and abetting a

primary violator”); Buckingham v. Gailor, 2001 WL 34036325,

at *6 (D. Md. Mar. 27, 2001), aff’d, 20 F. App’x 243 (4th

Cir. 2001).

    Azima cites two cases that he says support a conclusion

that the statute still allows a suit for “procuring,” but

then makes no effort to explain why this Court should follow

that outlier view.      The majority view adopted by the Magis-

trate Judge is correct:      Congress changed the statutory text,

and courts are required to presume that Congress intends a

change when it makes a change, Stone v. INS, 514 U.S. 386,

397 (1995).   Only the majority view makes sense of the change

that Congress made, by giving effect to Congress’s removal of

the “procuring” language. This Court should follow the cogent

analysis laid out in, among other decisions, the opinions of

the Tenth and Fifth Circuits in Kirch and Peavy.




                                   5




    Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 6 of 27
    As for Azima’s cases, Lonegan v. Hasty, 436 F. Supp. 2d

419, 428 (E.D.N.Y. 2006), stated in dicta that Congress ap-

peared to have been meaning to make only a ministerial change,

but that is error because it ignores the presumption that

Congress means its changes to have effect.              See Shefts v.

Petrakis, 954 F. Supp. 2d 769, 776-77 (C.D. Ill. 2013) (ob-

serving that the Lonegan court’s interpretation is “merely

dicta” and granting summary judgment to defendant on procure-

ment, conspiracy and secondary theories of liability).                  The

court’s conclusion was not necessary to its decision in any

event, because the court went on to conclude that the com-

plaint at issue pleaded a direct Wiretap Act claim after all

and thus would survive dismissal whether or not a claim for

secondary liability would be permitted.               As for the un-

published decision in Boseovski v. McCloud Healthcare Clinic,

Inc., 2020 WL 68578, at *5-6 (E.D. Cal. Jan. 7, 2020), that

addressed the special case of corporate respondeat superior

liability and whether the statute’s reference to an “entity”

being potentially liable implied that the act of an employee

could be attributed to a corporate employer.             The court was

not asked to decide, and did not hold, that a defendant (like
                                   6




    Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 7 of 27
Defendants here) could be held responsible for procuring acts

by a third party notwithstanding Congress’s amendment to the

statute.

    To avoid the secondary liability problem, Azima princi-

pally urges here in his objection that his Count I actually

states a claim that Defendants themselves disclosed know-

ingly-hacked data.      Obj. 5-7.      But as the Magistrate Judge

rightly observed, the complaint factually alleges that De-

fendants “directed” a third party to post his hacked data on

the Internet, which is a theory of secondary liability, not

primary.   O&R 17-20; Compl. ¶¶ 49, 51-52.         Azima’s conclusory

allegations that Defendants themselves “intercepted” or “dis-

closed” his data are contradicted by the specific factual

allegation that it was a third party (non-party CyberRoot

Risk Advisory Private Ltd. (“CyberRoot”)) that did this, not

Defendants; as the Magistrate Judge determined, these con-

clusory allegations “lack the particularity required to state

a plausible claim for relief and conflict with other more

specific allegations in the complaint attributing this con-

duct to CyberRoot.”      O&R 19-20 n.6; see Herzer v. Redstone,

2018 WL 5094933, at *7 (C.D. Cal. July 10, 2018) (dismissing
                                   7




    Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 8 of 27
conclusory complaint “devoid . . . of any factual allegations”

of specific violations of the Wiretap Act).2

    B.    The Wiretap Act Does Not Support Conspiracy
          Liability (Count II).

    Count II asserts a claim for “[c]onspiracy” under the

Wiretap Act and 18 U.S.C. § 371, the federal criminal con-

spiracy statute.      The Magistrate Judge correctly concluded

that this count should be dismissed because § 371 does not

create a cause of action for civil liability.               O&R 20-21.3

In his objection, Azima does not address or defend his as-

sertion of a “conspiracy” claim under § 371, which is fatal



    2 Azima’s objection refers to material beyond the com-
plaint, including a witness statement by one of the Defend-
ants. See Obj. 6. That testimony — which among other things
includes a categorical denial that Defendants were involved
in the hacking — does not support his argument, so it is not
material. Given it is not part of the complaint and is not
judicially noticeable, the reference to it is improper and
should be disregarded on this 12(b)(6) motion.
    3  The cases uniformly so hold.    See, e.g., Andrews v.
Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007) (affirming dis-
missal of 18 U.S.C. § 371 claim because it is a criminal
statute that does not provide a private right of action);
Rockefeller v. Rehnquist, 2004 WL 210649, at *1 (D.C. Cir.
Jan. 30, 2004) (same); Sanders v. GNC Holdings, Inc., 2020 WL
5792462, at *3 (E.D.N.C. July 8, 2020), report and recommen-
dation adopted, 2020 WL 5770851 (E.D.N.C. Sept. 28, 2020)
(same); Bey ex rel Graves v. Richmond Redevelopment & Hous.
Auth., 2013 WL 4066945, at *5 (E.D. Va. Aug. 9, 2013) (same).
                                   8




    Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 9 of 27
to his position.       The Court should, therefore, adopt the

Magistrate Judge’s recommendation to dismiss Count II.

    Azima now urges that Count II should be sustained be-

cause, he says, this Count is where he alleges that Defendants

“used” the allegedly intercepted material under 18 U.S.C. §

2511(1)(d).    Azima did not present this argument in his orig-

inal opposition brief, so it is waived.           See, e.g., Elliott

v. Oldcastle Lawn & Garden, Inc., 2017 WL 1206408, at *3

(D.S.C. Mar. 31, 2017) (arguments not raised before magis-

trate judge are waived).       Azima is also wrong, because Count

II merely alleges that Defendants participated in a conspir-

acy to use intercepted data, not that Defendants themselves

made direct use of that data.          See, e.g., Compl. ¶ 55 (al-

leging that Defendants “knowingly agreed and conspired with”

others to disclose the data (emphasis added)).            As discussed

above, the Wiretap Act creates a cause of action only against

a primary actor, not “procurers” or other third parties.                The

Magistrate Judge was therefore correct to recommend dismissal

of Count II.




                                   9




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 10 of 27
    C.    Azima’s Wiretap Claims are Untimely, Improperly
          Extraterritorial, and Lack a Predicate
          Interception.

    Azima’s Wiretap claims fail for three other reasons.

First, as discussed in Defendants’ own objection, Azima was

plainly on notice of the alleged hacking four years ago when

he brought a lawsuit over it.      Defs’ Obj. 14-17.      If the Court

agrees with Defendants’ objection and takes judicial notice

of Azima’s September 2016 hacking complaint, that will be

fatal to the Wiretap claims too because they have a two-year

limitations period.     18 U.S.C. § 2520(e); Mot. 7-10.

    Indeed, Azima’s very objection itself offers an inde-

pendent basis for determining the 2016 accrual date of Azima’s

claims, and so bolsters Defendants’ time-bar argument, be-

cause Azima concedes that he was hacked in “2016” and “imme-

diately brought suit for the hacking in the United States.”

Obj. 1.      A court’s power to rely “upon facts conceded by

counsel is as plain as its power to act upon the evidence

produced.”    Oscanyan v. Arms Co., 103 U.S. 261, 263 (1880).

The 2016 filing date of Azima’s prior hacking suit, which

Azima here concedes, is the latest possible date for the

accrual of this cause of action (as well as those addressed

                                  10




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 11 of 27
in Defendants’ objection, and below).              See, e.g., Allen v.

AstraZeneca Pharms. LP, 2015 WL 4749146, at *2 (E.D.N.C. Aug.

11, 2015) (filing date of a prior nearly identical suit was

the latest possible accrual date for limitations period).

The Wiretap claims are therefore time-barred.

       Second, the Wiretap Act does not apply extraterritori-

ally, and so does not reach the conduct here, which allegedly

took place in India.          See Huff v. Spaw, 794 F.3d 543, 547

(6th Cir. 2015) (holding that determining whether the conduct

is extraterritorial depends on where the interception took

place); United States v. Maturo, 982 F.2d 57, 60 (2d Cir.

1992) (noting that Title III, 18 U.S.C. §§ 2510-2520, does

not apply outside the United States); Zheng v. Yahoo! Inc.,

2009 WL 4430297, at *3–4 (N.D. Cal. Dec. 2, 2009) (dismissing

Wiretap claims based on purported interception that took

place in China because statute does not apply extraterrito-

rially).

       Here, the complaint alleges that servers located in India

and belonging to an Indian company (non-party BellTroX Info

Tech Services) were used to hack Azima.               Compl. ¶ 2-3, 16,

49.    As the Magistrate Judge held – and Azima does not contest
                                     11




      Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 12 of 27
– the Complaint does “not adequately allege[] an agreement

between Defendants and BellTroX.”          O&R 32.     Instead, Azima

contends that another Indian company (non-party CyberRoot)

“disclosed Azima’s stolen data on internet blog sites they

created” from India, see id. ¶¶ 6, 19-22. Because the alleged

hacking and disclosure did not occur in the United States,

the Wiretap Act does not reach this conduct.

    Third, Azima fails to plead a qualifying “interception,”

which is defined as “the aural or other acquisition of the

contents of any wire, electronic, or oral communication.”               18

U.S.C. § 2510(4).     To be actionable under the Wiretap Act, a

communication must be intercepted in real time, during trans-

mission.   See Boudreau v. Lussier, 901 F.3d 65, 76–78 (1st

Cir. 2018) (collecting cases).4 An email is not “intercepted”

when it is obtained from “electronic storage.”             NovelPoster

v. Javitch Canfield Grp., 140 F. Supp. 3d 938, 951 (N.D. Cal.




    4  See also, e.g., Gamrat v. McBroom, 822 F. App’x 331,
334 (6th Cir. 2020); United States v. Steiger, 318 F.3d 1039,
1048-49 (11th Cir. 2003).
                                  12




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 13 of 27
2014) (citations omitted).5        Azima alleges that the Indian

non-parties obtained his account passwords and downloaded his

emails from his account, Compl. ¶¶ 6, 17, 51, 55; he nowhere

alleges that they were intercepted in transit.

    The Court should dismiss Counts I and II on these addi-

tional grounds.

II. This Court Should Adopt the Magistrate Judge’s
    Recommendation to Dismiss Azima’s State Law Claims.

    A.    Azima’s Computer Trespass and Conversion Claims
          Are Time-Barred.

    The Magistrate Judge properly concluded that Azima’s com-

puter trespass and conversion claims are time-barred.                   O&R

10-13.   Azima admitted below that the one-year limitations

period for computer trespass would render that claim untimely

absent tolling, Dkt. 34 (“Opp.”) at 6-7; Dkt. 39 (“Reply”) at

6, and does not dispute the Magistrate Judge’s conclusion

that his conversion claim “accrue[d]” when the hacking oc-

curred in 2016 or that that claim has a three-year limitations




    5 See also, e.g., Global Policy Partners, LLC v. Yessin,
686 F. Supp. 2d 631, 634, 638-39 (E.D. Va. 2009) (no “inter-
ception” where husband accessed wife’s emails stored in the
“destination server”).
                                  13




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 14 of 27
period.   O&R 12-13 (quotations omitted).         He objects only by

contending that equitable estoppel should save these claims.

Obj. 10-15.

    The Magistrate Judge was correct, however, that Azima

failed to plead what equitable estoppel requires:             “specific

allegations explaining how he relied upon Defendant’s false

statements to his detriment.”        O&R 16.6    Azima suggests that

he is automatically entitled to tolling because spear-phish-

ing emails are “inherently deceptive” and “disguise[]” the

hacker’s identity.     Obj. 12.    That is not the law.7       As other



    6  Bankaitis v. Allstate Insurance Co., 229 F. Supp. 3d
381, 387 (M.D.N.C. 2017), did not dispense with any require-
ment that a plaintiff plead facts to support tolling (contra
Obj. 14). The court there simply found that the plaintiff’s
factual allegations were adequate, because they showed an
effort to induce the plaintiff to delay making a claim. Id.
What Azima quotes is a description of the defendant’s argument
that the complaint lacked such allegations, not the court’s
holding.
    7  Neither Friedland v. Gales, 131 N.C. App. 802, 807
(1998), nor Hatcher v. Flockhart Foods, Inc., 161 N.C. App.
706, 707-08 (2003), on which Azima relies, dealt with equi-
table tolling for spear-phishing claims.     Obj. 10-12.   In
Friedland, the defendant was equitably estopped in a wrongful
death case because he affirmatively concealed his involvement
by lying to the police and blaming someone else for the mur-
der. 131 N.C. App. at 803-05, 808. Hatcher dealt with an
insurance company that misled a plaintiff as to the respon-
sible party for the tort, leading plaintiff to sue the wrong
                              14




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 15 of 27
courts have explained, even though “the investigation neces-

sary to uncover the hacker's identity may be substantial,”

that does not excuse a plaintiff from timely filing claims.

Sewell v. Bernardin, 795 F.3d 337, 342 (2d Cir. 2015).                  The

plaintiff “must . . . discover the hacker’s identity within”

the limitations period “to avoid dismissal.”           Id.

    Azima’s second argument for tolling is his conclusory

allegation that Defendant Del Rosso and others gave false

testimony in 2020 during Azima’s fraud trial in England, which

was “designed to conceal” the “Defendants’ role in the hack-

ing.”   Obj. 13-14.8     But as the Magistrate Judge observed,

the 2020 trial happened after the limitations period had al-

ready expired, O&R 15-16, so cannot have prejudiced Azima.

See Caviness v. Derand Res. Corp., 983 F.2d 1295, 1302 (4th

Cir. 1993) (no equitable estoppel where plaintiff’s claims




tortfeasor within the limitations period.            161 N.C. App. at
710-12.
    8 Azima misstates the case law in suggesting, Obj. 12,
that statements by “related parties” can estop a defendant
from raising a statute of limitations defense.       His cited
case applies to the statements of a defendant’s agent.
Hatcher, 161 N.C. App. at 708.      Azima does not point to
statements by any person alleged to be an agent of Defendants.
                                  15




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 16 of 27
had “already been barred at the time of the” alleged misrep-

resentation); Teague v. Randolph Surgical Assocs., P.A., 129

N.C. App. 766, 772 (1998) (similar).

    Finally, Azima suggests, Obj. 13, that Del Rosso and

RAKIA’s lawyer “created a false evidentiary trail” by sending

emails between themselves that “purported to ‘break the news’

of the discovery of the hacked material on websites,” Compl.

¶ 35. But as the Magistrate Judge found, because these emails

were not sent to Azima, they cannot have “prevented him from

filing suit against Defendants within the limitations pe-

riod.”   O&R 15.    The claims are time-barred, and the Magis-

trate Judge was correct to recommend dismissal.9

    B.    Azima Fails to State a Claim for Identity Theft
          (Count VI).

    The Magistrate Judge properly concluded that Azima failed

to state a claim for identity theft under N.C. Gen. Stat. §§

14-113.20 and 1-539.2C.      The underlying criminal statute ap-

plies when the defendant impersonates another person, and




    9  These claims should also be dismissed for the addi-
tional reasons set out in Defendants’ Motion to Dismiss. Mot.
22-23; Reply 12-13.
                                  16




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 17 of 27
Azima’s allegations never accuse Defendants of pretending to

be Azima.      O&R 25-26.    Azima’s suggestion that “Defendants

had access to Azima’s passwords through CyberRoot” and so it

is “plausible” that they used them, merely highlights that he

has not alleged that they did so.        Obj. 16-17.    The Magistrate

Judge’s conclusion that he “cannot identify specific factual

allegations in the complaint demonstrating that Defendants

made representations to any other individual or entity that

they    were   Plaintiff,”   O&R   26,   is   correct   and   should    be

adopted.

       C.   Azima Fails to State a Claim for Publication of
            Personal Information (Count VII).

       The Magistrate Judge was similarly correct to conclude

that Azima’s publication of personal information claim should

be dismissed because Azima failed to allege that he previously

objected to the disclosure of any such information or that

Defendants had “actual knowledge” of such an objection, which

is required to state a claim.            See O&R 26-28; N.C. Gen.

Stat. § 75-66(a).     Azima argues that his hacking defense in

the English Proceedings counts as notice, but the Magistrate

Judge was right that it does not because Defendants were not


                                   17




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 18 of 27
party to those proceedings.        Id. 27-28.     Azima’s suggestion

that the Court can just assume that the Defendants knew of

the lawsuit and would have inferred that Azima objected to

the publication of his information is wrong, and Azima cites

no law to support it.      Obj. 18-19.

    Azima also cites no authority to support his argument —

advanced for the first time here — that because certain al-

legedly stolen materials were marked “confidential” he does

not have to plead facts suggesting that he gave Defendants

notice of his objection to the disclosure.             Obj. 18.     This

argument is waived here because it was not presented to the

Magistrate Judge.     See Elliott, 2017 WL 1206408, at *3.              An-

yway, there is no authority to suggest the mere marking of

documents as confidential excuses a plaintiff from pleading

a sufficient objection to publication and that Defendants had

actual knowledge of such objection.           See N.C. Gen. Stat. §

75-66; In re Winter, 2015 WL 5063953, at *3 (Bankr. E.D.N.C.

Aug. 26, 2015).     This Court should adopt the recommendation

of the Magistrate Judge to dismiss Count VII for failure to

state a claim.



                                  18




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 19 of 27
       D.    Azima Fails to State a UDTP Act Claim (Count IX).

       Finally, the Magistrate Judge properly concluded that

Azima failed to state a claim under the North Carolina Unfair

and Deceptive Trade Practices (“UDTP”) Act because he has

alleged neither commercial dealings nor a competitor rela-

tionship between himself and Defendants, nor injury to con-

sumers as required when a business (as opposed to a consumer)

seeks to state a UDTP claim.              O&R 30.    Azima is wrong that

merely alleging that Defendants generally transacted in com-

merce is sufficient to satisfy this requirement.

       As the Magistrate Judge correctly observed, the UDTP Act

is “intended to ‘regulate two types of interactions in the

business setting: (1) interactions between businesses, and

(2)    interactions     between    businesses       and   consumers,’”     and

“North Carolina courts ‘have viewed the rights of businesses

to sue other businesses for violations of the UD[T]PA’ with

a much more skeptical eye.”             O&R 29-30 (citing McClean v.

Duke Univ., 376 F. Supp. 3d 585, 608 (M.D.N.C. 2019); Exclaim

Mktg., LLC v. DirecTV, LLC, 134 F. Supp. 3d 1011, 1020

(E.D.N.C. 2015), aff’d, 674 F. App’x 250 (4th Cir. 2016); and

Dalton v. Camp, 353 N.C. 647, 655 (2001)).                As a result, the

                                     19




      Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 20 of 27
UDTP Act does not cover “all wrongs in a business setting.”

Food Lion, Inc. v. Capital Cities/ABC, Inc., 194 F.3d 505,

519 (4th Cir. 1999).        It only provides a non-consumer plain-

tiff with a cause of action against another business where

the parties are engaged in commercial dealings or are business

competitors.        O&R 30; see also White v. Thompson, 364 N.C.

47, 51-52 (2010) (breach of fiduciary duties by plaintiffs’

partner did not occur “in or affecting commerce”).

        Here, Azima admits both that his complaint lacks any such

allegations, and that he could not make this allegation as to

Defendants — he claims only that he could amend his complaint

to allege that RAKIA (who is not a party here) was a former

business partner.        Obj. 20 n.8.   Azima also concedes that he

has not pled damage to the consuming public by reiterating

only the harm to him personally and “his reputation.” Obj.

20.10        As a result, this claim fails, and this Court should




       Azima’s UDTP Act claim also fails because he has not
        10

sufficiently alleged an “unfair or deceptive act or practice”
as explained in Defendants’ Motion to Dismiss. Mot. 25; Reply
14.   The decisions Azima cites do not counsel a different
result: in fact, both dismissed the plaintiff’s UDTP Act
claim. See Obj. 20 (citing Prince v. Wright, 141 N.C. App.
262, 269 (2000) (affirming dismissal of plaintiff’s UDTP Act
                              20




    Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 21 of 27
adopt the recommendation of the Magistrate Judge to dismiss

Count IX for failure to state a claim.

III. In the Alternative, Azima’s Claims Are Time-Barred.

    Beyond the points on which the Magistrate Judge relied,

this Court should also dismiss the claims here for the reasons

set forth in Defendants’ Motion, Mot. 7-9; Reply 2-5, as well

as the Partial Objection, Defs’ Obj. 6-17.

    Azima’s identity theft and publication of personal in-

formation claims “must be brought within three years from the

date on which the identity of the wrongdoer was discovered or

reasonably should have been discovered.”          N.C. Gen. Stat. §§

75-66(e); 1-539.2C(c).       His UDTP Act claim has a four-year

limitations period, which begins when the alleged violation

occurs.   N.C. Gen. Stat. § 75-16.2; see also O&R 10.                   As

explained in the Motion to Dismiss and Defendants’ Partial

Objection, Azima was aware of his hacking and disclosure

claims no later than September 30, 2016, when he filed his




claim where the defendant’s actions could not “be said to be
‘in or affecting commerce’”); Johnson v. Beverly-Hanks & As-
socs., Inc., 328 N.C. 202, 209 (1991) (holding plaintiffs
failed to establish any unfair or deceptive trade practice)).
                                  21




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 22 of 27
lawsuit against RAKIA in Washington, D.C. See Mot. 4-5; Defs’

Obj. 2-3. This Court may properly take judicial notice of the

filing of that lawsuit for the purposes of adjudicating De-

fendants’ statute of limitations defense.            Defs’ Obj. 6-17.

Because Azima waited more than four years after filing that

lawsuit to initiate this action, his claims are time-barred.

    For the reasons set forth in Defendants’ Partial Objec-

tion, Azima’s conclusory suggestion that he did not discover

Defendants’ identity until August 28, 2020 is not sufficient

to save his identity theft and publication of personal in-

formation claims.     Reply 6; Defs’ Obj. 15.         The test is not

just when the defendant’s identity was discovered, but when

it reasonably should have been discovered.           See, e.g., Hance

v. First Citizens Bank & Tr. Co., 242 N.C. App. 251, at *5

(2015).

    The same logic holds for Azima’s UDTP claim.              See Avoki

v. Carolina Telco Fed. Credit Union, 2018 WL 3551524, at *2

(W.D.N.C. July 24, 2018), aff’d, 745 App’x 493 (4th Cir. 2018)

(dismissing UDTP claim as time-barred where plaintiff “was

well aware of and even threatened litigation” at the time of

the purported UDTP violation but did not file suit until more
                                  22




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 23 of 27
than four years later).      Azima’s conclusory allegations that

an unidentified person posted new links to his material in

2018 and 2019 do not resuscitate his stale claim.                  These

allegations are not sufficiently particularized to plead a

“violation” and cannot revive his otherwise stale claims.

                             CONCLUSION

    For these reasons, the Court should adopt the Magistrate

Judge’s recommendation to dismiss Counts I, II, IV, V, VI,

VII and IX; and, for the further reasons stated in Defendants’

Partial Objection, the Court should dismiss this action in

its entirety.




                                  23




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 24 of 27
 Respectfully submitted this 7th day of September, 2021.

                        NELSON MULLINS RILEY &
                          SCARBOROUGH, LLP

                  By:      /s/ Brandon S. Neuman
                        Kieran J. Shanahan, NCSB# 13329
                        Brandon S. Neuman, NCSB# 33590
                        Jeffrey M. Kelly, NCSB# 47269
                        Nathaniel J. Pencook, NCSB# 52339
                        Glenlake One
                        4140 Parklake Avenue, Suite 200
                        Raleigh, North Carolina, 27612
                        Telephone: (919) 329-3800
                        Facsimile: (919) 329-3799
                        kieran.shanahan@nelsonmullins.com
                        brandon.neuman@nelsonmullins.com
                        jeff.kelly@nelsonmullins.com
                        nate.pencook@nelsonmullins.com
                        Counsel for Defendants




                               24




Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 25 of 27
                     WORD COUNT CERTIFICATION

     Pursuant to Local Rule 72.4, I hereby certify, subject
to Fed. R. Civ. P. 11, that the accompanying brief contains
4,383 words, according to the word count feature of the word
processing system used to prepare the brief.    Accordingly,
the brief does not exceed the 6,250 word limitation.

    Respectfully submitted this 7th day of September, 2021.


                           NELSON MULLINS RILEY &
                               SCARBOROUGH, LLP

                     By:      /s/ Brandon S. Neuman
                           Kieran J. Shanahan, NCSB# 13329
                           Brandon S. Neuman, NCSB# 33590
                           Jeffrey M. Kelly, NCSB# 47269
                           Nathaniel J. Pencook, NCSB# 52339
                           Glenlake One
                           4140 Parklake Avenue, Suite 200
                           Raleigh, North Carolina, 27612
                           Telephone: (919) 329-3800
                           Facsimile: (919) 329-3799
                           kieran.shanahan@nelsonmullins.com
                           brandon.neuman@nelsonmullins.com
                           jeff.kelly@nelsonmullins.com
                           nate.pencook@nelsonmullins.com
                           Counsel for Defendants




                                  25




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 26 of 27
                      CERTIFICATE OF SERVICE

     I hereby certify that on this 7th day of September, 2021,
I electronically filed the foregoing Defendants’ Response To
Plaintiff’s Objections to Order and Recommendation on Defend-
ants’ Motion to Dismiss Pursuant to Rule 12(b)(6) with the
Clerk of the Court using the CM/ECF system, which will send
electronic notification of filing to the following:

Jonathan Townsend                   Calvin Lee
Christopher W. Jones                Ian Herbert
Ripley Rand                         Brian Hill
Womble Bond Dickinson(US)LLP        Kirby D. Behre
555 Fayetteville Street             Miller & Chevalier Chartered
Suite 1100                          900 16th Street, NW
Raleigh, NC 27601                   Washington, D.C. 20006
jonathan.townsend@wbd-us.com        clee@milchev.com
ripley.rand@wbd-us.com              iherbert@milchev.com
chris.jones@wbd-us.com              bhill@milchev.com
                                    kbehre@milchev.com


                           NELSON MULLINS RILEY &
                               SCARBOROUGH, LLP

                     By:      /s/ Brandon S. Neuman
                           Kieran J. Shanahan, NCSB# 13329
                           Brandon S. Neuman, NCSB# 33590
                           Jeffrey M. Kelly, NCSB# 47269
                           Nathaniel J. Pencook, NCSB# 52339
                           Glenlake One
                           4140 Parklake Avenue, Suite 200
                           Raleigh, North Carolina, 27612
                           Telephone: (919) 329-3800
                           Facsimile: (919) 329-3799
                           kieran.shanahan@nelsonmullins.com
                           brandon.neuman@nelsonmullins.com
                           jeff.kelly@nelsonmullins.com
                           nate.pencook@nelsonmullins.com
                           Counsel for Defendants

                                  26




   Case 1:20-cv-00954-WO-JLW Document 59 Filed 09/07/21 Page 27 of 27
